Filed 1/6/15 P. v. Edwards CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065855

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD240289)

HAROLD LEE EDWARDS, JR.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Dwayne

K. Moring, Judge. Affirmed.

         Sheila Quinlan, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Harold Lee Edwards, Jr., was charged with one count of unlawfully

possessing marijuana for sale (Health & Saf., Code § 11359) and an allegation he

suffered a prior serious or violent felony conviction (Pen. Code, §§ 667, subds. (b)-(i),

1170.12 & 668). Edwards, represented by Deputy Public Defender Haughton, entered
into a plea bargain with the prosecution pursuant to which Edwards pleaded guilty to the

charged offense; as part of the plea agreement, the prosecution agreed to request no more

than one year at sentencing, and the court indicated it would consider a 180 day lid and

alternatives to custody. Edwards agreed to those terms and pleaded guilty to the charged

offense, and the court granted the prosecution's motion to dismiss the remainder of the

allegations.

       Nearly two years later, Edwards moved to withdraw his guilty plea, alleging he

never attended a court appearance with Deputy Public Defender Haughton, never signed

the change of plea form in this case, and someone else forged his signature on that form.

However, at the hearing on Edwards's motion to withdraw his guilty plea, Deputy Public

Defender Haughton appeared and identified Edwards as the person he represented at the

time of the change of plea. The trial court denied the motion and sentenced Edwards to

three years of formal probation, 180 days in custody (with credit for 632 days) and

ordered payment of various fines and fees.

       Edwards subsequently filed a notice of appeal. We affirm the judgment.

                                         FACTS

       On April 9, 2012, Edwards unlawfully possessed marijuana for sale.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal. 3d 436 and Anders v. California

(1967) 386 U.S. 738. Counsel has identified as possible, but not arguable, issues:

                                             2
whether the trial court abused its discretion by denying Edwards's motion to withdraw his

guilty plea, and whether there was error in imposing various fines and fees at sentencing.

      We granted Edwards permission to file a supplemental brief on his own behalf, but

he has not responded. A review of the record pursuant to People v. Wende, supra, 25
Cal. 3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably

arguable appellate issues. Edwards has been competently represented by counsel on this

appeal.

                                     DISPOSITION

      The order is affirmed.




                                                                          McDONALD, J.

WE CONCUR:


NARES, Acting P. J.


McINTYRE, J.




                                            3